Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 16/254236 has claims 10-20 pending.

Priority /Filing Date
This application is a Divisional Application of U.S. Patent Application Serial No. 15/037,273 filed May 17, 2016, which is a U.S. National Stage Application of International Application No. PCT/US2013/076091 filed December 18, 2013.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated January 22, 2019 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.





Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 10-20 are rejected under rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

i) 	The preambles of Claim 10 and Claim 17 state that the claims are a method (or system) for determining the placement of a plurality of secondary cutters on a drill bit-However the secondary cutter is mentioned nowhere in the body of the claim and from the claim language it is not clear how the placement of plurality of secondary cutters on a drill bit is achieved -making the overall meaning of the claim vague and indeterminate. 
ii)  	In Claim 10, the claim recites “receiving at a processor of an information handling system a drill bit characteristic related to a plurality of primary cutters” – It is not clear from the claim recitation, the relationship between these plurality of primary cutters and secondary cutters and how is the generated output of the drill bit is related to both of these factors=making the overall meaning of the claims indifferent.
iii) 	In Claim 17, the claim recites “causes the processor to receive a drill bit characteristic and generate a wear representation of the drill bit”- however it is not clear from this recitation how the wear representation of the drill bit is generated and how the received drill bit characteristic is being used-making the overall meaning of the claim indefinite.
As per depended claims, they are rejected for incorporating the above errors from their respective parent claim by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 2A Prong One:
Independent claims 10 and 17 recite “generating an output of the drill bit based, at least in part, on the drill bit characteristic, which is a mental step” (Claim 10)/ “generate a wear representation of the drill bit” (Claim 17).  Said limitations in claims 10 and 17 are a process that under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  Other than reciting “a processor” and “a memory device coupled to the processor, the memory device including a set of instructions that, when executed by the processor, causes the processor” in the claims nothing in the claim elements precludes the steps from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas.  As such claims 10 and 17 recite an abstract idea.
Step 2A Prong Two:
	This judicial exception is not integrated into a practical application.  The claims recite the additional element of  “a processor” and “a memory device coupled to the processor, the memory device including a set of instructions that, when executed by the processor, causes the processor” to perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
	The additional element of “receiving at a processor of an information handling system a drill bit characteristic related to a plurality of primary cutters” (Claim 10)/ “receive a drill bit
characteristic” (Claim 17) is an insignificant pre-solution activity because these are mere data gathering steps.  As such this additional element also does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B:
	Finally, the pre-processing step of receiving measured values is categorized as insignificant extra solution activity under 2106.05(g).  Claims 10 and 17 only recite “a processor” and “a memory device coupled to the processor, the memory device including a set of instructions that, when executed by the processor, causes the processor” perform the method (or system) steps and therefore only recite a general purpose computer rather than a specific machine under MPEP 2106.05(b), and are directed to mere instructions to apply the exception under MPEP 2106.05(f), and do not result in anything significantly more than the judicial exception.  The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.  The inclusion of the computer or memory and controller to perform the receiving and generating steps amount to nor more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Claims 10 and 17 are not patent eligible.

The dependent claims 13-14, and 20 recite additional steps of displaying and two-dimensional visual representation of the wear representation. The representation and displaying is recited at a high level of generality and amounts to merely a data gathering/outputting step. The collecting and displaying step is merely directed to extra-solution activity.
The dependent claims 11-12, 15, 18 and 19 recite the steps of selecting drill bit characteristic, reviewing the wear representation, is a mental process and falls within the “mental processes” grouping of abstract ideas.  
	The dependent claims 16 recite the placement of the secondary cutters which is an insignificant post solution activity which not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



6.	Claims 10-14, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sujian J. Huang, hereafter Huang (US 2007/0021857 A1).

	Regarding Claim 10, Huang discloses a method for determining the placement of a plurality of secondary cutters on a drill bit (Huang: abstract), comprising:
receiving at a processor of an information handling system a drill bit characteristic related
to a plurality of primary cutters (Huang: Figure 4-step 510,  [0064]: obtain drilling information; Note that the drilling tool assembly design and drilling operating parameters may be provided by the customer. In some cases, a drilling tool assembly design and drilling operating parameters may be created by a designer based on other drilling information; [0092]: primary cutter tip profile; [0120]; processor); and
generating an output of the drill bit based, at least in part, on the drill bit characteristic (Huang: Figure 15, [0070], [0113]: The outputs may include tabular data of one or more drilling performance parameters. Additionally, the outputs may be in the form of graphs of a drilling performance parameter, possibly with respect to time).

Regarding Claim 17, the claim recites the same substantive limitations as Claim 10 and is rejected using the same teachings.

Regarding Claim 11, Huang further discloses the method of claim 10, wherein the drill bit comprises a fixed cutter drill bit (Huang: [0055]: fixed cutter bits)  and the drill bit characteristic is selected from a group consisting of: velocity of the cutter, drag loading, axial loading, radial loading, total loading, area of rock engaged, volume of rock removed by the cutter, length of cut, arc length of engagement, torque, energy, power, work, temperature, friction, rock hardness, rock abrasiveness, rock porosity, rock compressive strength, rock uniformity, and any combination thereof (Huang: [0052]: rotary torque required to turn the drilling tool assembly; [0055]: the length, ID, OD, weight, and material properties of each component; the type, size, weight, configuration, and material properties of the drill bit; and the type, size, number, location, orientation, and material properties of the cutting elements on the drill bit; [0062]: friction of the walls of the well bore; [0087], [0110]: Rock strength/hardness). 

Regarding Claim 18, the claim recites the same substantive limitations as Claim 11 and is rejected using the same teachings.

Regarding Claim 12, Huang further discloses the method of claim 10, wherein the output comprises a wear representation, and wherein the wear representation is based, at least in part, on the drill bit characteristic (Huang: [0073]: The wear patterns; [0052]: rate of penetration (ROP); Also see  [0008], [0011],[0012]).

Regarding Claim 19, the claim recites the same substantive limitations as Claim 12 and is rejected using the same teachings.

Regarding Claim 13, Huang further discloses the method of claim 12, wherein the wear representation comprises a two-dimensional visual representation (Huang: Figure 15, [0070], [0113]: The outputs may include tabular data of one or more drilling performance parameters. Additionally, the outputs may be in the form of graphs of a drilling performance parameter, possibly with respect to time; [0052]: rate of penetration (ROP)).

Regarding Claim 20, the claim recites the same substantive limitations as Claim 13 and is rejected using the same teachings.

Regarding Claim 14, Huang further discloses the method of Claim 12, further comprising displaying the wear representation (Huang: Figure 15, [0070], [0113]: The outputs may include tabular data of one or more drilling performance parameters. Additionally, the outputs may be in the form of graphs of a drilling performance parameter, possibly with respect to time; [0052]: rate of penetration (ROP)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being obvious over Sujian J. Huang, hereafter Huang (US 2007/0021857 A1), in view of Michael L. Doster hereafter Doster (Pub. No.: US 2008/0179107 A1).

Regarding Claim 15, Huang further discloses the method of Claim 12.
However, Huang do not explicitly discloses reviewing the wear representation to determine the placement of the plurality of secondary cutters on the drill bit.
Doster discloses reviewing the wear representation to determine the placement of the plurality of secondary cutters on the drill bit (Doster: Figure 34, [0127]: The graph 602 indicates the wear rate of each cutting element or cutter for each of the drag bits 608, 610 at the end of the simulation).
Huang and Doster are analogous art because they are from the same field of endeavor. They both relate to Drilling tools.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above drill bit selection methodology, as taught by Huang, and incorporating technique of cutter placement, as taught by Doster.
One of ordinary skill in the art would have been motivated to do this modification in order to provide improved bit life and reduced stress on the cutters, as suggested by Doster (Doster: abstract).

Regarding Claim 16, Huang further discloses the method of Claim 10.
However, Huang do not explicitly discloses placing each of the plurality of secondary cutters on at least one blade other than the blade on which the plurality of primary cutters are located.
Doster discloses placing each of the plurality of secondary cutters on at least one blade other than the blade on which the plurality of primary cutters are located (Doster: Figure 37, [0129]: Split cutters set; Note In the split cutter set, two primary cutters 814 (e.g., two non-kerfing primary cutters, a primary cutter and a kerfing cutter, etc.) that are carried by different blades 831, 831', 832,832', 833,833').
Huang and Doster are analogous art because they are from the same field of endeavor. They both relate to Drilling tools.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above drill bit selection methodology, as taught by Huang, and incorporating technique of cutter placement, as taught by Doster.
One of ordinary skill in the art would have been motivated to do this modification in order to provide improved bit life and reduced stress on the cutters, as suggested by Doster (Doster: abstract).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Gavia et al. (Pub. No.: US 2011/0031029 A1) teaches a rotary drag bit includes a primary cutter row comprising at least one primary cutter mounted on a blade, at least some
cutters in the primary cutter row having a portion of a cutting surface thereof covered by a portion of the blade.
Keith et al.  (U.S. Patent No. 5,551,522) teaches a fixed cutter drill bit that includes a cutting structure having radially-spaced sets of cutter elements. The cutter element sets preferably overlap in rotated profile and include at least one low profile cutter element and at least two high profile elements.
Pessier et al. (U.S. Patent No.: US 8047307 B2) conceptually presents a hybrid drill bit that have a bit body, at least one blade extending longitudinally and radially outward from the face, at least one rolling cutter assembly mounted on the bit body, at least one primary cutter, and at least one cutter set including a first cutter and a second cutter.
Durairajan et al. (U.S. Patent No.: US 8100202 B2) presents a drill bit for drilling a borehole comprises a bit body having a bit axis and a bit face. The drill bit comprises a primary blade extending radially along the bit face. Further, the drill bit comprises a plurality of primary cutter elements mounted to the primary blade and  a first plurality of backup cutter elements mounted to the secondary blade in a first backup row that trails the primary row.

9.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146